DETAILED ACTION

Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 8/31/20.  Claims 1-16 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim preambles recite “the method and system of…”  It is unclear to the examiner which statutory class of invention the applicants intend to claim.  The examiner understands a system to be a series of components (e.g. processor/ computer configured to perform a series of steps, memory storing instructions…).  As currently drafted, the claims recite a series of steps.  As such, the examiner is interpreting the current claims as method steps (i.e. steps which may be performed with the recited components), rather than a system which is configured to perform the recited steps.  However, clarification is requested.  
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Claims 1-16 are drawn to a method/ process.  
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
In 2019, the United States Patent and Trademark Office (USPTO) prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility.   The framework for this revised guidance, which sets forth the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas), is described in MPEP sections 2106.03 and 2106.04. 
As explained in MPEP 2106.04(a)(2),  the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Moreover,  this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1-16 recite(s) a series of mathematical calculations and a method of organizing human activities.  Mathematical relationships and organizing human activities are both considered subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance (See MPEP 2106.04)  Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  
The recited method is drawn to assessing the risks of different phases of treatment resulting in negligence or malpractice.
  In particular, the claims recite:
 (C) creating a hypothetical treatment for the specific medical treatment through the remote server, wherein the hypothetical treatment is created following the standards of care; 
(D) determining the background risk for the hypothetical treatment through the remote server, wherein the background risk comprises the inherent random occurrence of the hypothetical treatment;
 (E) conducting an analysis of the specific medical treatment to determine a relative risk for each of a plurality of phases comparing with the hypothetical treatment, wherein the specific treatment comprises the plurality of phases, and wherein the resulting relative risks are grouped into a sample of risk data;
(F) conducting a one-sample Student t-test for risk data of the specific treatment, wherein the null hypothesis, H.sub.0 is: the risk of occurrence for an adverse outcome of the specific treatment under the allegation of negligence is not significantly different from the background risk consequent to random chance, and wherein the level of significance, alpha (α), is 0.05; and 
(G)	 reporting the analysis of the specific medical treatment under allegation of negligence, wherein the report comprises the statistical Student t-test results and conclusion.
  This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106.05, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Exemplary claim 1 recites additional limitation(s), including the steps of :
A) providing a plurality of user accounts managed by at least one remote server, wherein each of the plurality of user accounts is associated with a corresponding personal computing (PC) device;  (B) prompting the corresponding PC device of a specific user account to enter a medical treatment under allegation of negligence through the remote server.  These additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Examples of insignificant extra-solution activity include mere data gathering, selecting a particular data source or type of data to be manipulated, and insignificant application. 
In the instant case the additional steps amount to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) 
Claim 1 further recites: “a remote server”  “a PC device.”  The added claim language recites a computer/network structure features for performing are generic functions well-understood, routine and conventional activities that amount to no more than implementing the abstract idea with a computerized system. 

The generic nature of the computer system used to carryout steps of the recited method is underscored by the system description in the instant application, which discloses: “The corresponding PC device allows a user to interact with the present invention and can be, but is not limited to, a smartphone, a smart watch, a cloud PC, a laptop, a desktop, a server, a terminal PC, or a tablet PC, etc." (par. 57) The disclosure also states: “he remote server is used to execute a number of internal software processes and store data for the present invention. The software processes may include, but are not limited to, server software programs, web-based software applications or browsers embodied as, for example, but not limited to, websites, web applications, desktop applications, cloud applications, and mobile applications compatible with a corresponding user PC device. Additionally, the software processes may store data into internal databases and communicate with external databases, which may include but are not limited to medical databases, healthcare databases, standards of care databases, databases maintaining data about medical/healthcare practices, databases maintaining regulations/laws regarding medical treatment, etc. The interaction with external databases over a communication network may include, but is not limited to, the Internet..” (par. 57) 
 Such language underscores that the applicant's perceived invention/ novelty focuses on the computerized implementation of the abstract idea, not the underlying structure of the additional (generic) components. 
Furthermore, the courts have recognized the certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).  Among these are the following features, 
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
-	 Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
-	Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.
Claims 2-16 are dependent from Claim 1 and include(s) all the limitations of claim(s) 1. However, the additional limitations of the claims 2-5 and 7-10 fail to recite significantly more than the abstract idea.  Claims 2 further recites further dividing and statistically analyzing of stages of the treatment for relative risk.  Claims 3-12 further recite each specific stage.  Claim 14 recites performing mathematical calculations and statistical tests, to confirm or reject the null hypothesis.  As such, these claims further define the abstract idea presented in claim 1, but do not recite substantially more.  
Claims 13 and 15 prompting the user for additional input  the computer;  and claim 16 recites generating a report (i.e outputting the results).  Again, the additional steps amount to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) 
Therefore, claim(s) 2-16 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aach (US 20140067408 A1).
Claims  1-16. 	Aach teaches A method and system for providing statistical analysis of a medical treatment comprising the steps of: 
(A) providing a plurality of user accounts managed by at least one remote server, wherein each of the plurality of user accounts is associated with a corresponding personal computing (PC) device; (par. 12- he embodiments described herein facilitate capturing information associated with a medical event in a database that is sortable for use in training healthcare providers in a manner that emphasizes learning based on an analysis of the risks, malpractice issues, or other legal issues that have been associated with such medical events in the past. The database described herein also stores the reasoning of skilled and/or expert personnel associated with the medical events and an analysis of deviations, if any, from established medical guidelines, rules, and procedures, and/or from an established, standard healthcare treatment.)
(B) prompting the corresponding PC device of a specific user account to enter a medical treatment under allegation of negligence through the remote server; (par. 42- user accesses 318 the database stored in memory area 108. In one embodiment, the database is filtered/sorted 320 such that a desired surgical category or surgical procedure is selected from or input into system 100 using a client computer 104 (shown in FIG. 1), for example.
 (C) creating a hypothetical treatment for the specific medical treatment through the remote server, wherein the hypothetical treatment is created following the standards of care;  (Fig. 4b -plan of treatment; par. 21)
(D) determining the background risk for the hypothetical treatment through the remote server, wherein the background risk comprises the inherent random occurrence of the hypothetical treatment;  (par. 22- emory area 108 is populated 302 with data associated with previous medical events, and reviews of the associated legal-based events, including an identification of the mistakes made and/or mistakes alleged to have occurred, as well as the outcome of the medical event. More specifically, in the exemplary embodiment, memory area 108 is populated 302 with data, associated with medical events, that identifies for each medical event, but is not limited to only identifying: [0023] a. the problem or problems that initially triggered the medical event, and any additional/subsequent problems that developed either during or after the surgical procedure that contributed to the medical event being triggered; )
 (E) conducting an analysis of the specific medical treatment to determine a relative risk for each of a plurality of phases comparing with the hypothetical treatment, wherein the specific treatment comprises the plurality of phases,  and wherein the resulting relative risks are grouped into a sample of risk data; (par. 22- server is also configured to identify at least one action associated with each medical event that if corrected would have changed the outcome of each of the medical events identified, and to transmit to the at least one client computer for display to a user, a comparison between at least one error and at least one identified corrective action associated with each medical event to facilitate reducing errors performed by a healthcare provider performing a similar surgical procedure in the future; par. 34, par. 44)
(F) conducting a one-sample Student t-test for risk data of the specific treatment, wherein the null hypothesis, H.sub.0 is: the risk of occurrence for an adverse outcome of the specific treatment under the allegation of negligence is not significantly different from the background risk consequent to random chance, and wherein the level of significance, alpha (α), is 0.05; and (par. 44- system 100 will identify 330 patterns of risks for medical malpractice claims based on the filtered medical events accessed from memory area 108)
(G) reporting the analysis of the specific medical treatment under allegation of negligence to the corresponding PC device of the specific user account through the remote server, wherein the report comprises the statistical Student t-test results and conclusion. (par. 21-report generation; Fig. 3 (328); par 44- system 100 will assemble data 328 relating to a specific medical event stored in memory area 108 into a summary report, as is illustrated in FIG. 4A-C. Such a report may be populated with data from a plurality of different sources input into memory area 108)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Soto et al (US 20140046682 A1)- computerized health care management, and more specifically, to methods and systems providing statistical assessment and prognostic information for individuals.
Bagne (WO 01/46842 A1)- longitudinal association score (LAS) is computed for selected combination of dichotomous series of independent event with a series of dependent event, each LAS and any array of LAS being descriptive of the amount of evidence and the positive or negative direction of associations.
Hennenfent (US 20130238353 A1)-  systems and methods for quantifying medical practices, including diagnostic systems, treatment systems,
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626